DETAILED ACTION

1. It is hereby acknowledged that 16/926871 the following papers have been received and placed of record in the file: Remark date 07/13/21.  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Claim Objections
3. Claims 1-14 are objected to because of the following informalities:
 Clams 1 and 8  recites… IP address,… first RTC/RTE device. 
Claim 8  recites LED indicator. 
Claims 2 and 9 recites TCP port, UPD port.  
Claims 4 and  11 recite MAC address.  
When abbreviations are first used they should have the full words near them. (i.e. Real Time Communication (RTC))  
C1-C7 should be removed since it is not clear what they are being used for.  
.  Appropriate correction is required.





Examiner’s Note:


Applicant was called but was only able to leave a message and due to time constraints an action had to be sent out.  The claims will be considered for allowance when the objections are corrected. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Yung(US 7778194)  explains  a flow-aware process that classifies data flows and maintains one or more measurement variables based on the identified traffic class. A packet processor receives a data packet and determines whether a flow object has already been created for the flow to which the data packet is a part. A flow object, in one implementation, is a data structure including fields whose values characterize various attributes of the flow, including source and destination IP addresses, port numbers, traffic class identifiers and the like. A flow object can also include other attributes, such as packet count, byte count, first packet time, last packet time, etc. If a flow object is not found, packet processor constructs a new flow object. one level a traffic class may be configured to define a particular user group or subnet, while additional child traffic classes can be configured to identify specific application traffic associated with the user group or subnet. In one embodiment, the root traffic classifications are "/inbound/" and "/outbound/" data flows.  
Kuik (2010/0054129) explains congestion avoidance concerns preventing a queue from filling to allow room for high priority traffic to enter a queue. A virtual switch may be controlled to selectively provide congestion avoidance. Congestion avoidance may include selectively dropping packets of lower priority before dropping packets of a higher priority to leave room in a queue(s) for higher priority packets.
Rajan (2018/0159801)  explains control data flows through SFCs, network controller maintains classification tables, forwarding tables, and processing tables. The classification tables include rules to identify SFC IDs and SFC metadata for ingress user data packets. The classification tables also include rules to reclassify user data packets with new SFC IDs and metadata. For example, a classification table may correlate individual Layer 3 IP prefixes with individual SFC IDs and correlate individual Layer 4 IP ports to individual media types. Also, a classification table may correlate an SFC ID and metadata to a new SFC and new metadata for SFC reinsertion. Network controller transfers the classification tables to data classifiers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478